(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vistas las dos mociones que anteceden con la asistencia de ambas1 partes, atendidas las circunstancias especiales del caso, se concede' á la parte apelante un nuevo término de diez días, contados desde él día de hoy, para radicar en la corte de .distrito la transcripción de la evidencia a que se contraen dichas. mociones,. y no apareciendo1 claramente frívola la apelación interpuesta contra la resolución que dictó la Corte de Distrito, de Poncé en noviembre. 22, 1938, ni extra7 ordinaria la supuesta falta de.debida diligencia en la tramitación de' dicha apelación, no ha lugar por ahora a la desestimación solicitada.